Quinn, Chief Judge
(concurring in part and dissenting in part) :
The general statement that voluntary manslaughter is committed “when an accused, with intent to kill or inflict great bodily harm, unlawfully kills” another in heat of sudden passion is so juxtaposed between correct specific instructions on the actual intent required for the lesser offense that there is, in my opinion, no fair risk the court-martial was misled as to the law. Immediately before the statement the law officer listed seriatim the elements of voluntary manslaughter, one of which was that “at the time . . . the accused had the intent to kill.” Immediately after the general statement he instructed the court-martial that “the specific intent of the accused to kill is a necessary element of the lesser included offense” of assault with intent to commit voluntary manslaughter and “the prosecution must establish the existence of the specific intent beyond a reasonable doubt.” Then the law officer advised the court-martial that it could convict the accused of the lesser offense only “if . . . satisfied that each of the elements of such lesser offense” was established beyond a reasonable doubt. These instructions so clearly and explicitly spell out the one intent the court-martial was required to find that there is just no room to conclude the court-martial would mistakenly convict the accused of the lesser offense on the basis of an intent to inflict great bodily harm, instead of on the basis of an intent to kill. I would, therefore, answer the first certified question in the negative.
As to the second issue, I agree with the conclusion set out in the principal opinion, and I join in the negative answer to the certified question.